Citation Nr: 9900951	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 1994, the Board remanded this case for additional 
development.  Following additional development, the case was 
returned to the Board.  In March 1996, the Board again 
remanded the case to the RO for further development.

The Board observes that the RO provided the veteran with a 
statement of the case as to the issue of entitlement to 
service connection for hepatitis in March 1995.  A 
substantive appeal is not of record.  Absent a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  Jurisdiction does matter and it is not 
harmless when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1997).  The United States 
Court of Veterans Appeals (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997). If the appellant wishes to appeal from the 
decision, he has an obligation to file a timely substantive 
appeal following the issuance of the statement of the case.  
38 C.F.R. § 20.200 (1998). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that service connection is warranted for 
asthma as the claimed disorder was aggravated during active 
service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
a preponderance of the evidence is against the veterans 
claim for service connection for asthma.


FINDINGS OF FACT

1.  The veteran clearly and unmistakably manifested asthma 
prior to entering active service.  

2.  The veterans preexisting asthma did not increase in 
severity during active service.  


CONCLUSION OF LAW

Asthma was not aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible and that all relevant 
facts have been properly developed.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service. 
Consideration will be given to the circumstances, conditions, 
and hardships of service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).  

The veteran has consistently reported that he was diagnosed 
with asthma a child.  At an October 1970 physical examination 
for enlistment, the veteran reported a history of asthma.  A 
December 1974 treatment note indicates that the veteran was 
seen complaining of shortness of breath, coughing, and 
wheezing and that he reported a history of asthma in the 
past.  The impression was asthma and the veteran was treated 
with Tedral and a medihaler.  In December 1976, the veteran 
reported that he had a history of asthma and had gone several 
years without an attack.  At that time the veteran noted that 
he also had a history of numerous allergies and requested 
consultation with the allergy clinic.  A November 1991 chest 
X-ray revealed no acute cardiopulmonary disease but did note 
minimal chronic central interstial markings, peribronchial 
cuffing.  In a December 1991 physical examination for 
retirement purposes, the veteran reported that he was born 
with asthma which causes shortness of breath.  The examiner 
noted that the chest and the lungs were normal.  

At a March 1992 VA examination for compensation purposes, the 
veteran reported that he had asthma as a child which improved 
as he got older.  He reported that he did have occasional 
asthma attacks with wheezing and shortness of breath in 
service, but that they were never serious.  The veteran noted 
that he was not currently on any medication for asthma.  On 
evaluation of the respiratory system, there was no cough, 
expectoration, wheezes, rales, or rhonchi.  There is normal 
excursion and normal expansion of the chest on inspiration 
and expiration.  The pulmonary function study revealed mild 
restrictive lung disease, and the chest x-ray was normal.  
The diagnosis included bronchial asthma.

At a June 1994 VA examination, the veteran complained of an 
increase in difficulties with breathing.  On examination, the 
examiner noted that the veteran is still a heavy smoker and 
had difficulty walking more than a few feet without resting.  
The spirometer examination showed no severe obstructive 
pulmonary impairment or restricted ventilatory defects.  The 
examiner reported that breath sounds were distant and that 
the veteran was not able to participate in any type of 
activity to help on this.  The examiner noted that the 
veteran did not have any indications of asthma, as there was 
no inspiratory or expiratory wheezing.  The examiner 
concluded that the pulmonary function studies could not 
define the presence of corpulmonal, could not determine at 
this point if the patient was asthmatic, but does have acute 
shortness of breath and suspect findings will report 
emphysematous changes.  There was some cyanosis about the 
face and ears.  A chest X-ray revealed normal 
bronchovascular markings in each lung field with no pulmonary 
masses or effusion noted.  The lung volume was reported to be 
normal.

At a July 1997 VA examination for compensation purposes, the 
veteran again gave a history of asthma from childhood.  He 
stated that he had intermittent asthma attacks during 
service, and that although he has smoked occasionally for 
about one year he quit in 1973.  The veteran reported that he 
had never been hospitalized for asthma and the pattern of his 
disease allowed him to maintain activities with occasional 
wheezing spells and short-windedness.  He noted that 
treatment with his bronchodilator inhaler once or twice would 
take care of these complaints.  He indicated that he had one 
or two attacks per month or every other month depending on 
whether it is hot or humid or if he is exposed to specific 
allergens.  The veteran noted that after he turned 30 years 
old, the frequency of the asthma attacks improved, such that 
he now only has attacks one or twice per year even though he 
lives in Texas.  

On examination, the examiner noted that the veteran was well-
developed and well-nourished and does not appear to be any 
distress.  There was good air entry with no rales or wheezes, 
and there was no cyanosis noted.  The examiner reported that 
a July 1997 pulmonary function test revealed normal 
spirometry, normal diffusing capacity and normal static lung 
volume except for an increase in the residual volume 
suggestive of air trapping.  The diagnosis was history, 
physical exam, and pulmonary function tests and chest x-ray 
are consistent with diagnosis of asthma.  The examiner 
concluded that the disease is active and requires 
intermittent therapy, however it does not appear to interfere 
with his regular activities or work.  Following review of the 
veterans file, the examiner opined that it does not appear 
that there was an increase in severity of the veterans 
asthma in service.

The Court has clarified that the presumption of aggravation 
under 38 C.F.R. § 3.306 (1998) is applicable only if the 
pre-service disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).   The Board has been presented with clear and 
unmistakable evidence that there was no increase in severity 
during service.  Furthermore, supporting the opinion of the 
VA examiner is the evidence of record that that veteran was 
only treated once during 22 years of service for asthma.  In 
this case, the veterans own opinion that there was an 
increase in severity or aggravation is refuted by the more 
probative medical evidence.  The Board concludes that the 
claimed disability was not aggravated during active duty and 
there is no doubt to be resolved.  Accordingly, service 
connection for asthma is denied.  


ORDER

Service connection for bronchial asthma is denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 

	(CONTINUED ON NEXT PAGE)


Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
